Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 1 of 17 Page ID #:147




   1   CHARLES C. SLATER, ESQ. (SBN 166851)
       SLATER & ASSOCIATES, APLC
   2   1111 W. Town & Country Rd., Suite 30
       Orange, CA 92868
   3   Telephone: (657) 333-8090
       Facsimile: (657) 288-4000
   4   cslater@slateraplc.com
   5   Attorneys for Plaintiff XAVIER RODRIGUEZ
   6
   7
                                  UNITED STATES DISTRICT COURT
   8
                                CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       XAVIER RODRIGUEZ, an individual;               )      CASE NO: 5:19-cv-01984-SVW-SHK
  11                                                  )
                     Plaintiff,                       )      COMPLAINT FOR DAMAGES:
  12                                                  )
                                                      )
  13                                                  )      1. VIOLATION OF PAID SICK LEAVE
                                                      )      LAW
  14          vs.
                                                      )
                                                      )      2. DISABILITY DISCRIMINATION
  15                                                  )
  16   AMAZON.COM SERVICES, INC., a Delaware )               3. RETALIATION IN VIOLATION OF
                                                      )
       corporation; AMAZON.COM, INC., a               )      PUBLIC POLICY
  17   corporation; GOLDEN STATE FC LLC, a            )
       Delaware limited liability company; and DOES 1 )      4. INTENTIONAL INFLICTION OF
  18                                                  )
       through 100 Inclusive,                                EMOTIONAL DISTRESS
                                                      )
  19                                                  )
                     Defendants.                      )      5. NEGLIGENT INFLICTION OF
  20                                                  )      EMOTIONAL DISTRESS
                                                      )
  21                                                  )
                                                      )      6. WRONGFUL TERMINATION IN
  22                                                  )      VIOLATION OF PUBLIC POLICY
                                                      )
  23                                                  )
       ________________________________________ )            JURY TRIAL DEMANDED
  24
  25
              Plaintiff XAVIER RODRIGUEZ complains against the Defendants AMAZON.COM
  26
  27   SERVICES, INC., AMAZON.COM, INC., GOLDEN STATE FC LLC, and DOES 1 through

  28   100 Inclusive (collectively “Defendants”) and alleges as follows:

                                                   1
                                               COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 2 of 17 Page ID #:148




   1                                           I.      PARTIES
   2          1.      At all times mentioned herein, Plaintiff Xavier Rodriguez was, and now is, a
   3
       resident of the United States and a domiciliary of State of California. Plaintiff worked for
   4
       Defendants as a Fulfillment Associate and picking items for Defendants to get them shipped to
   5
   6   customers.

   7          2.      Plaintiff is informed and believes, and thereon alleges, that at all times relevant
   8
       herein, Defendant Amazon.com Services, Inc. is a Delaware corporation authorized to do and is
   9
       doing business in the City of Eastvale, County of Riverside, State of California.
  10
  11          3.      Plaintiff is informed and believes, and thereon alleges, that at all times relevant

  12   herein, Defendant Amazon.com, Inc. is a corporation authorized to do and is doing business in
  13
       the City of Eastvale, County of Riverside, State of California.
  14
              4.      Plaintiff is informed and believes, and thereon alleges, that at all times relevant
  15
  16   herein, Defendant Golden State FC LLC is a Delaware limited liability company that was/is

  17   doing business in the City of Eastvale, County of Riverside, State of California. Golden State
  18   FC LLC’s registration with the State of California was cancelled and its powers, rights and
  19
       privileges have ceased in this State.
  20
  21          5.      Plaintiff is ignorant of the true names and capacities, whether corporate, associate,

  22   successor, alter ego, individual or otherwise, of Defendants sued herein as DOES 1 through 100,
  23   Inclusive, and therefore sues said Defendants, and each of them, by such fictitious names.
  24
       Plaintiff will amend this Complaint to assert the true names and capacities of the fictitiously
  25
       named Defendant(s) when the same have been ascertained. Plaintiff is informed and believes,
  26
  27   and thereon alleges, that each Defendant designated as “DOES” herein is legally responsible for

  28   the events, happenings, acts, occurrences, indebtedness, damages and liabilities hereinafter


                                                    2
                                                COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 3 of 17 Page ID #:149




   1   alleged and caused injuries and damages proximately thereby to the plaintiff, as hereinafter

   2   alleged.
   3
               6.     Plaintiff is informed and believes, and thereon alleges, that at all times relevant
   4
       herein, each Defendant designated, including DOES 1-100, herein was the agent, managing
   5
   6   agent, principal, owner, partner, joint venturer, joint employer, special employer, labor

   7   contractor, client employer, alter ego, representative, supervisor, manager, servant, employee,
   8
       and/or co-conspirator of each of the other Defendants, and was at all times mentioned herein
   9
       acting within the course and scope of agency and employment, and that all acts or omissions
  10
       alleged herein were duly committed with the ratification, knowledge, permission,
  11
  12   encouragement, authorization and consent of each Defendant designated herein.

  13           7.     Plaintiff is informed and believes and thereon alleges that Defendants, and each of
  14
       them, directly employed or exercised control over Plaintiff’s work.
  15
            II.      FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
  16
  17           8.     Starting on or about May 29, 2018 and ending with Plaintiff’s termination on or
  18   about March 30, 2019, Plaintiff worked as a Fulfillment Associate (aka “Picker”) at Defendants’
  19
       warehouse facility in Eastvale, California.
  20
               9.     After Plaintiff’s shift on March 24, 2019, he became ill and went to the
  21
  22   Emergency Room at the hospital for medical treatment. Plaintiff was suffering from pneumonia

  23   and Dr. Karl Tanara stated in a doctor’s note that Plaintiff was unable to work until March 28,
  24
       2019.
  25
               10.    During Plaintiff’s illness, he obtained an “Excuse for Absence” from Dr. Farah
  26
  27   Almudhafar that said he was unable to work to March 31, 2019. Plaintiff provided both the initial

  28   doctor’s note and Excuse for Absence to Defendants.


                                                    3
                                                COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 4 of 17 Page ID #:150




   1           11.       On or about March 30, 2019, Defendants terminated Plaintiff’s employment in

   2   retaliation for him seeking medical attention and due to Defendants’ discrimination against
   3
       Plaintiff for his medical condition.
   4
               12.       Plaintiff then filed an internal appeal with Defendants requesting to be reinstated.
   5
   6   A panel for Defendants upheld the decision to terminate Plaintiff for what they called “job

   7   abandonment,” when in fact Plaintiff was ill and did not abandon his job.
   8
               13.       On July 9, 2019, Plaintiff filed a California Fair Employment and Housing Act
   9
       (“FEHA”) claim. That same day, Plaintiff obtained a Right to Sue letter regarding this matter
  10
  11   from the Department of Fair Employment and Housing. (Exhibit A – DFEH complaint and right

  12   to sue letter.)
  13                                       FIRST CAUSE OF ACTION
  14
                         (For Violation of Paid Sick Leave Law against All Defendants)
  15
  16           14.       Plaintiff realleges and incorporates by reference all of the allegations set forth

  17   previously in this complaint.
  18           15.       Per California Labor Code § 246.5, subd. (c)(1), an employer shall not deny an
  19
       employee the right to use accrued sick days, discharge, threaten to discharge, demote, suspend,
  20
       or in any manner discriminate against an employee for using accrued sick days, or attempting to
  21
  22   exercise the right to use accrued sick days.

  23           16.       Plaintiff attempted to use his paid sick leave when he was ill and received medical
  24
       treatment. Plaintiff timely notified to Defendants about his illness and that he would be out for a
  25
       few days. Plaintiff provided Defendants with medical documentation.
  26
  27           17.       Defendant violated the law by terminating and/or discriminating against Plaintiff

  28   for using accrued sick days, or attempting to exercise the right to use accrued sick days.


                                                       4
                                                   COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 5 of 17 Page ID #:151




   1          18.     As a direct and proximate result of Defendants’ conduct, Plaintiff was caused to

   2   suffer, and continues to suffer, from humiliation, anxiety, severe emotional distress, worry, fear,
   3
       and special damages (to include lost wages), all to Plaintiff’s special and general damage
   4
       according to proof at the time of trial.
   5
   6                                    SECOND CAUSE OF ACTION

   7                        (For Disability Discrimination against All Defendants)
   8
              19.     Plaintiff realleges and incorporates by reference all of the allegations set forth
   9
       previously in this complaint.
  10
  11          20.     Due to Plaintiff’s medical condition as set forth above, Plaintiff was/is a

  12   member of the class of persons protected from disability discrimination under California
  13   Government Code § 12940(a).
  14
              21.     Upon learning about Plaintiff’s illness/medical condition, and not wanting to
  15
       accommodate him for medical care, treatment, and recuperation, on or about March 30,
  16
  17   2019, Defendants terminated Plaintiff in violation of the law.

  18          22.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
  19
       and continues to suffer substantial losses in income, earnings, and benefits and has been
  20
       damaged in his capacity to earn a salary, and he has lost and will continue to lose employment
  21
  22   benefits.

  23          23.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered
  24
       severe emotional distress and other injury to his person, all to his damage in a sum within
  25
       the jurisdiction of this Court and to be shown according to proof at trial.
  26
  27   ///

  28   ///


                                                      5
                                                  COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 6 of 17 Page ID #:152




   1          24.      The aforementioned acts of Defendants, and each of them, were willful, wanton,

   2   malicious, intentional, oppressive and despicable and were done in willful and conscious
   3
       disregard of the rights, welfare and safety of Plaintiff, and were done by managerial agents and
   4
       employees of Defendants and DOES 1 through 100, and with the express knowledge, consent,
   5
   6   and ratification of managerial agents and employees of Defendants and DOES 1 through 100,

   7   thereby justifying the awarding of punitive and exemplary damages in an amount to be
   8   determined at the time of trial.
   9
              25.     As a result of Defendants’ conduct, and each of them, as alleged herein, Plaintiff
  10
  11   is entitled to reasonable attorneys' fees and costs of said suit as specifically provided in

  12   California Government Code.
  13                                      THIRD CAUSE OF ACTION
  14
                    (For Retaliation in Violation of Public Policy against All Defendants)
  15
  16          26.     Plaintiff realleges and incorporates by reference all of the allegations set forth

  17   previously in this complaint.
  18          27.     Defendants’ adverse actions taken against Plaintiff as set forth herein occurred in
  19
       retaliation for Plaintiff being ill and seeking medical treatment as hereinabove alleged. Such
  20
       actions are and were unlawful, discriminatory and retaliatory in violation of California Govt.
  21
  22   Code § 12940 et seq. and resulted in damages and injury to Plaintiff, as alleged herein, including

  23   but not limited to lost wages and benefits.
  24
              28.     As a direct and proximate result of Defendants’ conduct, Plaintiff was caused to
  25
       suffer, and continues to suffer, from humiliation, anxiety, severe emotional distress, worry, fear,
  26
  27   and special damages (to include lost wages), all to Plaintiff’s special and general damage

  28   according to proof at the time of trial.


                                                      6
                                                  COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 7 of 17 Page ID #:153




   1           29.     The aforementioned acts of Defendants, and each of them, were willful, wanton,

   2   malicious, intentional, oppressive and despicable and were done in willful and conscious
   3
       disregard of the rights, welfare and safety of Plaintiff, and were done by managerial agents and
   4
       employees of Defendants and with the express knowledge, consent, and ratification of
   5
   6   managerial agents and employees of Defendants, thereby justifying the awarding of punitive and

   7   exemplary damages in an amount to be determined at the time of trial.
   8
               30.     As a result of Defendants’ conduct, and each of them, as alleged herein, Plaintiff
   9
       is entitled to reasonable attorneys' fees and costs of said suit as specifically provided in
  10
       California Government Code.
  11
  12                                   FOURTH CAUSE OF ACTION
  13               (For Intentional Infliction of Emotional Distress against All Defendants)
  14
               31.     Plaintiff realleges and incorporates by reference all of the allegations set forth
  15
       previously in this complaint.
  16
  17           32.     Plaintiff is informed and believes, and thereon alleges, that Defendants’ actions
  18   stated herein were intentional, extreme and outrageous.
  19
               33.     Defendants’ actions were done with the intent to cause serious emotional distress
  20
       to Plaintiff or with reckless disregard of the probability of causing Plaintiff serious emotional
  21
  22   distress.

  23           34.     As a direct, legal and proximate result of Defendants’ actions, Plaintiff suffered
  24
       severe emotional distress which caused him to sustain severe, serious and permanent injuries to
  25
       his person, all to his damage in a sum to be shown according to proof.
  26
  27           35.     As a direct and proximate result of Defendants’ conduct, Plaintiff was caused to

  28   suffer, and continues to suffer, from humiliation, anxiety, severe emotional distress, worry, fear,


                                                    7
                                                COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 8 of 17 Page ID #:154




   1   and special damages (to include lost wages), all to Plaintiff’s special and general damage

   2   according to proof at the time of trial.
   3
              36.      The aforementioned acts of Defendants, and each of them, were willful, wanton,
   4
       malicious, intentional, oppressive and despicable and were done in willful and conscious
   5
   6   disregard of the rights, welfare and safety of Plaintiff, and were done by managerial agents and

   7   employees of Defendants and with the express knowledge, consent, and ratification of
   8   managerial agents and employees of Defendants, thereby justifying the awarding of punitive and
   9
       exemplary damages in an amount to be determined at the time of trial.
  10
  11                                      FIFTH CAUSE OF ACTION

  12                (For Negligent Infliction of Emotional Distress against All Defendants)
  13          37.      Plaintiff realleges and incorporates by reference all of the allegations set forth
  14
       previously in this complaint.
  15
  16          38.      Defendants owed Plaintiff a duty of care not to permit the actions described in this

  17   complaint, including but not limited to the wrongful termination and discrimination to which
  18   Plaintiff was subjected.
  19
              39.      Plaintiff was deprived of reasonable accommodation, discriminated against and
  20
       wrongfully terminated based at least in part upon his illness, perceived disability and for
  21
  22   suffering a serious medical condition. Plaintiff was deprived of his right to be from

  23   discrimination and Defendants violated FEHA by their illegal conduct toward Plaintiff.
  24
              40.      Defendants knew or should have known that their conduct would cause Plaintiff
  25
       severe emotional distress.
  26
  27          41.      As a direct and proximate result of Defendants’ conduct, Plaintiff was caused to

  28   suffer, and continues to suffer, from humiliation, anxiety, severe emotional distress, worry, fear,


                                                      8
                                                  COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 9 of 17 Page ID #:155




   1   and special damages (to include lost wages), all to Plaintiff’s special and general damage

   2   according to proof at the time of trial.
   3
                                          SIXTH CAUSE OF ACTION
   4
             (For Wrongful Termination in Violation of Public Policy against All Defendants)
   5
   6          42.     Plaintiff realleges and incorporates by reference all of the allegations set forth

   7   previously in this complaint.
   8
              43.     In violation of public policy expressed in California law, Defendants illegally
   9
       terminated Plaintiff’s employment in retaliation for him being ill and seeking medical attention
  10
  11   and due to Defendants’ discrimination against Plaintiff for his medical condition.

  12          44.     As a direct and proximate result of Defendants’ wrongful termination, Plaintiff
  13
       was caused to suffer, and continues to suffer, from humiliation, anxiety, severe emotional
  14
       distress, worry, fear, and special damages (to include lost wages), all to Plaintiff’s special and
  15
       general damage according to proof at the time of trial.
  16
  17          45.     The aforementioned acts of Defendants, and each of them, were willful, wanton,
  18   malicious, intentional, oppressive and despicable and were done in willful and conscious
  19
       disregard of the rights, welfare and safety of Plaintiff, and were done by managerial agents and
  20
       employees of Defendants and with the express knowledge, consent, and ratification of
  21
  22   managerial agents and employees of Defendants, thereby justifying the awarding of punitive and

  23   exemplary damages in an amount to be determined at the time of trial.
  24
              46.     As a result of Defendants’ conduct, and each of them, as alleged herein, Plaintiff
  25
       is entitled to reasonable attorneys' fees and costs of said suit as specifically provided by law.
  26
  27   ///

  28   ///


                                                      9
                                                  COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 10 of 17 Page ID #:156




    1          WHEREFORE, Plaintiff Xavier Rodriguez prays for judgment against Defendants, and

    2   each of them, as follows:
    3
               1. For general damages in an amount within the jurisdictional limits of this Court;
    4
               2. For loss of earnings, according to proof;
    5
    6          3. For loss earning capacity, according to proof;

    7          4. For reasonable attorneys’ fees and costs of said suit, according to proof;
    8          5. For prejudgment interest according to proof;
    9
               6. For punitive and exemplary damages, according to proof; and
   10
               7. For such other and further relief as the court may deem just and proper.
   11
   12
   13   DATED: October 24, 2019                      SLATER & ASSOCIATES, APLC
   14
   15
                                                     By:________________________________
   16                                                CHARLES C. SLATER, ESQ.
                                                     Attorneys for Plaintiff
   17
                                                     XAVIER RODRIGUEZ
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    10
                                                 COMPLAINT
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 11 of 17 Page ID #:157
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 12 of 17 Page ID #:158
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 13 of 17 Page ID #:159
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 14 of 17 Page ID #:160
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 15 of 17 Page ID #:161
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 16 of 17 Page ID #:162
Case 5:19-cv-01984-SVW-SHK Document 13 Filed 10/24/19 Page 17 of 17 Page ID #:163
